DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  claim 1, lines 7-8, and claim 21, lines 7-8,  “the flat lower devoid of fastener holes” shall be changed to  -- the flat lower surface devoid of fastener holes --. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 20 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein the roof transition duct is rotatable relative to the roof skirt” recited in newly added claims 20 and 22 is deemed to be new matter not supported by the originally filed specification. The original filed specification does not disclose the roof transition duct is rotatable relative to the roof skirt. The originally filed specification discloses applying silicone or another sealant around the base of the roof transition duct 26 that sits on the roof skirt 24 (specification, pate 4, lines 17-21).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 depends to claim 1. Claim 6 recites a skirt that extends perpendicular to the longitudinal axis of the central duct. It is unclear what the difference is between the claimed skirt in claim 6 and claimed flat lower surface in claim 1 and what the cooperative relationship is between the skirt and the flat lower surface. 
 	Claims 20 and 22 recite a limitation “the roof transition duct is rotatable relative to the roof skirt”. This limitation s unclear because this limitation merely states a function (rotatable) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. roof transition duct, so it is unclear whether the function requires some other structure or is simply a result of operating the roof transition duct is a certain manner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-10, 14, 17, 19-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383).
 	For claim 1, Thomas discloses a roof vent system 5 comprising: an attic flange member 41 for installing adjacent a roof 16 sheathing inside an attic, the attic flange member 41 having a flange extension 43 for mounting to the inner side of roof 16; a roof skirt 42 configured to telescopically couple with the attic flange member 41 and configured to be installed on an exterior of a roof 16 (Fig. 13, col. 8, lines 19-21, 26-27, 29-30), the roof skirt 42 having a flat lower surface 44 configured to be installed against the exterior of the roof 16 (Fig. 13), the flat lower surface 44 devoid of fastener holes for coupling the roof skirt 42 to the roof 16 (Fig. 13); a roof transition duct 20 having an exterior opening (Fig. 14, at 84) that permits the ingress and egress of air through the roof vent system 5, with the roof transition duct 20 coupled to the roof skirt 42 and defining an upper end of the roof vent system 5 (Fig. 13); and a grill 83, 84 positioned over the exterior opening (Figs.13-18). However, Thomas does not explicit that the flange extension includes screw holes for receiving screws for securing the attic flange member to the roof sheathing from inside the attic. Perry et al. teach a roof vent system comprising a flange extension 19 includes screw holes for receiving screws 20 (col. 2, lines 33-36) for securing the attic flange member 15 to the roof sheathing 12  from inside the attic (Figs. 2-3).  Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the roof vent system of Thomas to provide the flange extension with screw holes for receiving screws for securing the attic flange member to the roof sheathing from inside the attic as taught by Perry et al. in order to provide firm connection and integral stability. As for the limitations, “for installing adjacent a roof sheathing inside an attic” in line 2 of claim 1, “for securing the attic flange member to the roof sheathing from inside the attic” in lines 3-4 of claim 1,  “ configured to be installed on an exterior of a roof” in line 6 of claim 1, “configured to be installed against the exterior of the roof” in line 7 of claim 1, “for coupling the roof skirt to the roof” in line 8 of claim 1, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and roof vent system of Thomas as modified by Perry et al. discloses all the structural limitations. Additionally while not disclosed, the roof vent system of Thomas as modified by Perry et al. is capable of being used to perform above claimed functions and intended use.
For claim 6, Thomas discloses the roof skirt 42 includes a central duct 46 having a longitudinal axis and a skirt 44 that extends perpendicular to the longitudinal axis of the central duct 46 (Fig. 13).  
For claims 8-10, 14, Thomas discloses the roof transition duct 20 includes a lower duct 30 having a longitudinal axis, an upper portion 80, and an opening 84 coupled to the upper portion 80, with the upper portion 80 being the upper most part of the roof vent system 5 (Figs. 7-17). The opening 84 is positioned at an angle relative to the longitudinal axis of the lower duct 30  to permit air to exit the opening upwardly (Figs. 13).  The grill includes a plurality of vanes 83. The upper portion 80 includes a slanted surface 56 that extends between the lower duct 30 and the opening 84, with the opening 84 being positioned above an upper end of the lower duct.  
For claim 17, Thomas shows the attic flange member 41, the roof skirt 42, and the roof transition duct 20 are fitted together via a compression fit (Figs. 7-17).  
For claim 19, Thomas discloses the roof transition duct 20 has a lower duct 30 that defines a longitudinal axis and the opening 84 of the roof transition duct20  is angled at a perpendicular angle of about 90 degrees or more relative to the longitudinal axis (Fig. 13).  
For claims 20 and 22, the roof transition duct 20 of Thomas is rotatable relative to the roof skirt 42 during assembling the vent system. 
Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383) as applied to claim 1 above, and further in view of Waltz (US 5,662,522).
 	The roof vent system of Thomas as modified by Perry et al. as above includes all that is recited in claims 2-3, 15-16 except for a flap positioned inside the roof vent; wherein the flap seats on the roof skirt and is coupled to the roof skirt via a hinge; wherein the flap is positioned at the upper end of the roof skirt below the upper portion of the roof transition duct; wherein the flap is positioned at the upper end of the roof skirt below the upper portion and is rotatable upwardly around a hinge, and the slanted surface of the upper portion serves as a stop for the rotation of the flap. Waltz discloses a roof vent system 40 comprising a flap 82 position inside the roof vent 40 (Fig. 2). Wherein the flap 82 seats on the roof skirt 52, 60, 64, 66 and is coupled to the roof skirt via a hinge 84 (Fig. 2). Wherein the flap 82 is positioned at the upper end of the roof skirt 52, 60, 64, 66 below the upper portion of the roof transition duct 70 (Fig. 2). Wherein the flap 82 is positioned at the upper end of the roof skirt 52, 60, 64 below the upper portion (Fig. 2) and is rotatable upwardly around a hinge 84 and the slanted surface 96 of the upper portion 70 serves as a stop for the rotation of the flap 84 (Fig. 2).   Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to include a flap positioned inside the roof vent; wherein the flap seats on the roof skirt and is coupled to the roof skirt via a hinge; wherein the flap is positioned at the upper end of the roof skirt below the upper portion of the roof transition duct; wherein the flap is positioned at the upper end of the roof skirt below the upper portion and is rotatable upwardly around a hinge, and the slanted surface of the upper portion serves as a stop for the rotation of the flap as taught by Waltz in order to form a barrier against inward flow of gases (Waltz, col. 3,lines 17-18).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383) as applied to claim 1 above, and further in view of Legault (US 5,167,578).
 	The roof vent system of Thomas as modified by Perry et al. as above includes all that is recited in claim 4 except for the attic flange member includes a lower duct member, an upper duct member, and the flange extension positioned between the lower duct member and the upper duct member, with the flange extension extending outwardly from the attic flange member for permitting coupling of the attic flange member to the roof. Legault discloses a roof vent system comprising an attic flange member 10 includes a lower duct member 17, an upper duct member 15, and the flange extension 11 positioned between the lower duct member 17 and the upper duct member 15, with the flange extension 11 extending outwardly from the attic flange member 10 for permitting coupling of the attic flange member to the roof (Fig. 1). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to substitute the attic flange member 10 of Legault for the attic flange member of Thomas 41 in order to guide the air from inside the building to discharge to atmosphere. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383) as applied to claim 1 above, and further in view of Whitehead (US 2018/0216845 A1).
 	The roof vent system of Thomas as modified by Perry et al. as above includes all that is recited in claim 11 except for the grill is removable and replaceable.  Whitehead teaches a vent system comprising a grill 125 that is removable and replaceable (paragraph [0033]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to substitute the removable and replaceable grill 125 of Whitehead for the grill 83,83 of Thomas in order to facilitate cleaning and replacing of the grill. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383) as applied to claim 1 above, and further in view of McLaughlin (GB 175,821).
 	The roof vent system of Thomas as modified by Perry et al. as above includes all that is recited in claims 12-13 except for the plurality of vanes are angled upwardly at a 45-degree angle.  McLaughlin teaches a roof vent system comprising a grill including a plurality of vanes (a)  that are angled upwardly at a 45-degree angle (page 1, lines 34-35, page 3, lines 22-24). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to include a grill with plurality of vane angled upwardly at a 45-degree angle as taught by McLaughlin in order to more efficiently discharge air.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 7,004,832) in view of Perry et al. (US 3,934,383), McLaughlin (GB 175,821) and Waltz (US 5,662,522).
 	Thomas discloses a roof vent system 5 comprising: Page 4Docket No.: MFLW/0003US an attic flange member 41 for installing adjacent a roof 16 sheathing inside an attic, the attic flange member 41 having a flange extension 43 for securing the attic flange member 41 to the roof sheathing from inside the attic (Fig. 13); a roof skirt 42 configured to telescopically couple over the attic flange member 41 and configured to be installed on an exterior of a roof 16 (Fig. 13), the roof skirt 42 having a flat lower surface 44 configured to be installed against the exterior of the roof 16 (Fig. 13),  the flat lower surface 44 devoid of fastener holes for coupling the roof skirt 42 to the roof 16 (Fig. 13); a roof transition duct 20 configured to telescopically couple over the roof skirt 42 (Fig. 13, col. 8, lines 15-37), the roof transition duct 20 having an exterior opening 84 that permits the ingress and egress of air through the roof vent system, with the roof transition duct 20 coupled to the roof skirt 42 and defining an upper end of the roof vent system 5 (Fig. 13); a grill 83, 84 positioned over the exterior opening, the grill having a plurality of vanes 8. However, Thomas does not explicit that the flange extension includes screw holes for receiving screws for securing the attic flange member to the roof sheathing from inside the attic. Thomas also does not disclose upwardly angled vanes and a flap positioned inside the roof vent, wherein the flap seats on the roof skirt and is coupled to the roof skirt via a hinge.   Perry et al. teach a roof vent system comprising a flange extension 19 includes screw holes for receiving screws 20 (col. 2, lines 33-36) for securing the attic flange member 15 to the roof sheathing 12  from inside the attic (Figs. 2-3).  Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the roof vent system of Thomas to provide the flange extension with screw holes for receiving screws for securing the attic flange member to the roof sheathing from inside the attic as taught by Perry et al. in order to provide firm connection and integral stability. McLaughlin teaches a roof vent system comprising a grill including a plurality of vanes (a)  that are angled upwardly at a 45-degree angle (page 1, lines 34-35, page 3, lines 22-24). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to include a grill with plurality of vane angled upwardly as taught by McLaughlin in order to more efficiently discharge air.  Waltz discloses a roof vent system 40 comprising a flap 82 position inside the roof vent 40 (Fig. 2). Wherein the flap 82 seats on the roof skirt 52, 60, 64, 66 and is coupled to the roof skirt via a hinge 84 (Fig. 2). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the roof vent system of Thomas to include a flap positioned inside the roof vent; wherein the flap seats on the roof skirt and is coupled to the roof skirt via a hinge as taught by Waltz in order to form a barrier against inward flow of gases (Waltz, col. 3,lines 17-18). As for the limitations, “for installing adjacent a roof sheathing inside an attic” in line 2 of claim 21, “for securing the attic flange member to the roof sheathing from inside the attic” in line 4 of claim 21,  “configured to be installed on an exterior of a roof” in line 7 of claim 21, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and roof vent system of Thomas as modified by Perry et al. discloses all the structural limitations. Additionally while not disclosed, the roof vent system of Thomas as modified by Perry et al., McLaughlin and Waltz is capable of being used to perform above claimed functions and intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY